Title: To James Madison from Francois de Navoni, 22 April 1808
From: Navoni, Francois de
To: Madison, James



Monsieur
Cagliari le 22. Avril 1808:

Par le Capitaine Hal Ameriquain je me suis acquité de mon devoir d’humilier à Monsieur mon Depeche daté le 6. fevrier passé qu’il confirmoit toutes mes precedentes, que certainement, lui seront parvennues, et de même pris en consideration leur contenu, que mes empressements pour le Serviçe comme plusieurs fois je l’ai reppresenté a Monsieur, quoyque jusqu’a present Je n’ai pas eté honnoré de reponse.
La presente je la consigne au Capitaine Augustus Lovett du Brick nommé Alice, qu’avec son chargement de Sel partit pour L’Amerique, et je ne doute point qu’a son heureuse Arrivée se faira un devoir de la faire parvenir a Monsieur.  Je dirois que par Circulaire de Monsr. le Consul Gibs de Palerme, m’est parvenu la consolante nouvelle, que les inconveniants avec Alger furent heureusement arrangés, ce qui m’a consolé extremement.
Pareils Ameriquains qui se trouverent dans ce Port le chargement de Sel pour L’Amerique, ne se risquerent de partir jusqu’a recevoir quelque nouvelle d’Office, qu’au moment que je les ai communiqués la ditte Circulaire sont parti bien contents, tout ceux qui avoient leurs chargements de Sel, auxquels Capitaines toujoûrs je les accompagne de mon attestat, que je declare d’avoir chargé içi de Sel pour L’Amerique, pour Compte et risque et assolute proprieté de leurs Maitres du Navire, les empechant de quelque inconvenient dans les actueles circonstances tres critiques.
Presentement on fait courir le bruit que les Français ont declaré la guerre aux Etats Unis, et que les Ameriquains se sont unis avec les Anglois, nouvelle dificille a croire.  Maintenant j’attend quelque eclaircissment de la part de quelque Consul Ameriquain dans la Mediterannée avec les quels j’ai une amicable Correspondence, comme aussi je m’eclaircisserai par les Gazetes Publiques, d’une telle nouvelle, et celont les circonstances comme un vrai Consul je prendrai mes arrongements vis-avis des Capitaines Ameriquains qu’içi mouilleront.
De mon coté, Monsieur, je me suis depuis log tems distingué dans toutes les occasions dans mon service, comme certainement au joûr d’aujoûrdhui Monsieur en sera informé, et avec le même empressement je continue mon service jusqu’a pouvoir meriter les Patentes de Consul, comme mieux jugera l’Auguste Gouvernement de mes Seigneurs les Etats unis que par leur justice seront  consoler, apprès un long Service comme deja plusieurs fois je me suis recommendé a Monsieur.
Plusieurs fois j’ai exposé a Monsieur, que ce Gouvernement fait touts les empressements pour favoriser la Nation, et qui en ont eu des preuves.  S. M. Sarde vraiment en à donnè des assurances toutes les fois qui se sont presentés des occasions, principalement aux  Messieurs Commandts. des Fregates, qu’içi ont mouillé.
Ces Joûrs passés j’ai reçû des Lettres de Tunis de mon intime Ami le Consul Coxe Coex, que j’ai connu avec le Capitaine Dent le quel, s’il se trouve chèz vous, pourra bien vous donner des informations de ma personne, et plusieurs autres qui ont etè chez moi, comme dernierement Monsr. le Commandant De Cambel; le dit Monsieur Coxe Coex, me demende des nouvelles, parceque a Tunis il me fait l’expression qu’ils sont dans un Tombeaux privés de toute Correspondence.
Je ne quitte mes empressements pour le Commerce du Sel, et que les Capitaines qui chargent sont bien contents, tant du Sel, que des acûieils.
Nouvelles interessantes nous n’en avons point.  Nous jouissons la plus parfaitte tranquilité, autant plus pour les empressements de S. M. Sarde.  Nous avons l’inconveniant, qu’actuellement le Commerce est interrompu, et la Navigation est bien rare.  Voila le malheur que nous avons par la presente guerre, et qui peut savoir comme finira.
Nous avons l’apparence d’une bonne racolte en general, mais les embarcations du Bled sont bien rares, et la Sardaigne est plaine de Bled sens avoir des recours actuellement.
Si je puis meriter une reponse de Monsieur, sera pour moi la chose la plus consolante, que de m’engager de plus au service, que de m’honnorer de ses precieux Commendemants, qu’au moment seront mis en execution, et avec la plus parfaite estime et respect tréz humblement je Suis, Monsieur Le Très Humble Le Trés Obbeisst. & Tres fidele Serviteur & Sujet

Comt François NavoniAgent


